DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s preliminary amendment filed February 24, 2020 is acknowledged and entered.  Claims 1-21 are pending and under examination.

Claims Summary
	Claim 1, and its dependent claims 2-11, in various embodiments, are directed to a system for aiding in the diagnosis of a physiological abnormality resulting in detectable, measurable variations in contents of breathed air, comprising:
A handheld unit defining an airway including a plurality of sensors adapted to measure a plurality of parameters related to the presence of a physiological abnormality.  The plurality of sensors include an oxygen sensor, a carbon dioxide sensor, a volumetric airflow sensor, a pressure sensor and a thermometer (claim 2), as well as sensors outside of the airway including an ambient temperature sensor, an ambient pressure sensor, and an ambient humidity sensor (claim 3).  There is a heating element disposed within the airway to prevent condensation from forming on the plurality of sensors (claim 4).  In another embodiment, the unit comprises a combination of the sensors and heating element (claim 5).
A control unit remotely (wired or wireless (claims 6 and 7)) connected to the handheld unit including a controller adapted to receive input signals from the 
And, a mouthpiece selectively connected to the handheld unit, the mouthpiece including a filter adapted to substantially prohibit the passage of germs into the airway of the handheld unit.  The mouthpiece is substantially a cylindrical body portion defining a passageway, having a first end, a second end, and a support member disposed at a first end of the body portion, and wherein the filter is connected to the support member (claim 8).  The filter comprises a filtration media that is substantially conical and defines an open end and a closed end, disposed within the passageway such that the open end is substantially adjacent the first end of the body portion (claim 9).  The support member is a plurality of fins (claim 10) that constrains the filter (claim 11).
Claim 12 and its dependent claims 13-21, in various embodiments, are directed to a handheld unit.  The unit is for aiding in the diagnosis of a physiological abnormality resulting in detectable, measurable variations in contents and characteristics of breathed air.  The unit comprises:
An airway defined within the handheld unit.
A plurality of sensors disposed within the airway adapted to measure a plurality of parameters related to the presence of a physiological abnormality.  The plurality of sensors include an oxygen sensor, a carbon dioxide sensor, a volumetric airflow sensor, a pressure sensor and a thermometer (claim 13), as well as sensors outside of the airway including an ambient temperature sensor, an ambient pressure sensor, and an ambient humidity sensor (claim 14).  There is a heating element disposed within 
A mouthpiece selectively connectable to the handheld unit, the mouthpiece including a filter adapted to substantially prohibit the passage of germs into the airway of the handheld unit.  The mouthpiece is substantially a cylindrical body portion defining a passageway, having a first end, a second end, and a support member disposed at a first end of the body portion, and wherein the filter is connected to the support member (claim 17).  The filter comprises a filtration media that is substantially conical and defines an open end and a closed end, disposed within the passageway such that the open end is substantially adjacent the first end of the body portion (claim 18).
In other embodiments, the unit additionally comprises communications means within the body portion adapted to communicate with a control unit disposed remotely from the body portion (claim 19), either wired means (claim 20) or wireless means (claim 21).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 6, 8-13, 17, 18 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) in view of Lehman (US 5,390,668).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
Nieman teaches a system for measuring resting metabolic rate and oxygen consumption comprising a handheld device, BodyGem, containing an oxygen sensor, ventilation or volumetric flow sensor (see page 590, left column, first paragraph), and sensors to measure temperature, humidity, and barometric pressure (claims 2 and 13); an attached mouthpiece (see page 589, left column, second paragraph); a control unit contained in the unit that is capable of collecting and displaying data (understood to be input and output) on an LCD on the unit; and can be connected to a computer, which is also control unit for the handheld device BodyGem to be connected to (understood to be “wired”) (see page 589, right column, third paragraph) (claims 6 and 20).    
Nieman does not disclose a filter within the mouthpiece.  Lehman, however, discloses a disposable bacteria/virus filter suited for all lung tests (Abstract) constrained by fins (column 5, lines 48-55) in the support member of the mouthpiece that is substantially cylindrical (Figure 8) (claims 8, 10, 11 and 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Nieman so as to add a filter into the mouthpiece (claims 1 and 12).  One would have been motivated to use a filter with a reasonable expectation of success, as taught by Lehman, to collect the bacteria or viruses from the breathed air and prevent from contaminating the sensors in the measuring handheld device.  The open end of the conical filter would logically be placed at the open end, adjacent to the mouthpiece, so that any particles would be caught in the filter at the closest point of contact (claims 9 and 18).  It would not make sense to one of ordinary skill in the art to place the conical filter at the second end, since that would defeat the purpose of preventing contamination.  
Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) in view of Lehman (US 5,390,668), as applied to claims 1 and 12 above, and further in view of Gehrke et al. (US 6,921,369 B1, "Gehrke").  The claims are summarized above and correlated with the teachings of the prior art in bold font.
The teachings of Nieman and Lehman are summarized above.  Neither disclose a plurality of sensors outside of the airway for measuring ambient temperature, ambient pressure and ambient humidity, however, this would have been obvious.  Nieman's apparatus does not disclose sensors outside of the airway for the purpose of detecting ambient parameters because Nieman's apparatus is calibrated by other means (see page 589, second column, last paragraph).  It would have been obvious to modify Nieman's apparatus to self-calibrate, motivated by the 
Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 2, 4, 13 and 15 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) in view of Lehman (US 5,390,668), as applied to claims 1 and 12 above, and further in view of Gambert et al. (US 6,699,202 B1, “Gambert”).  The instant claims are directed to embodiments encompassing a carbon dioxide sensor and a heating element.  
The teachings of Nieman and Lehman are summarized above.  Neither disclose a carbon dioxide sensor or a heating element in the handheld unit.
Gambert suggests adding an oxygen sensor that gives an analog signal directly proportional to the oxygen partial pressure (column 6, lines 12-15) and a fast carbon dioxide sensor in a breathing gas analyzer (column 6, lines 34-42) for determination of additional physiological parameters (column 5, lines 40-44).  Gambert further suggests adding a heating element to the sensors to achieve the necessary short response time (column 2, lines 21-23) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Nieman so as to include a partial pressure sensor, a fast carbon dioxide sensor and a heating element within the airway as suggested by Gambert.  One having ordinary skill in the art would have been motivated to make such a modification to determine additional physiological parameters and to increase the accuracy and efficiency of the sensors.  There would have been a reasonable expectation of success, given the prior art knowledge that the microprocessor calculates the oxygen consumption and the amount of carbon dioxide produced by a subject from the flow, pressure and the values from both gas sensors and the respiratory quotient can be calculated, as disclosed by Gambert.   
Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) in view of Lehman (US 5,390,668), as applied to claims 1 and 12 above, and further in view of Gambert et al. (US 6,699,202 B1, “Gambert”) and Gehrke et al. (US 6,921,369 B1, "Gehrke").  The claims are directed to embodiments wherein the system and unit comprises a plurality of sensors outside the airway and a heating element within the airway.
The teachings of Nieman and Lehman are summarized above.  Neither discloses a plurality of sensors outside the airway and a heating element within the airway.  However, it would have been obvious to have incorporated these components into the Nieman’s system/unit.

Gambert suggests adding an oxygen sensor that gives an analog signal directly proportional to the oxygen partial pressure (column 6, lines 12-15) and a fast carbon dioxide sensor in a breathing gas analyzer (column 6, lines 34-42) for determination of additional physiological parameters (column 5, lines 40-44).  Gambert further suggests adding a heating element to the sensors to achieve the necessary short response time (column 2, lines 21-23) because all spectroscopic methods that can be used for the partial pressure measurement of oxygen are principally sensitive to condensing humidity (column 2, lines 64-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Nieman, Lehman and Gehrke, so as to include a partial pressure sensor, a fast carbon dioxide sensor and a heating element within the airway as suggested by Gambert.  One having ordinary skill in the art would have been motivated to make such a modification to determine additional physiological parameters and to increase the 
Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 7, 19 and 21 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) in view of Lehman (US 5,390,668) as applied to claims 1 and 12 above, and further in view of Gollar (US 2004/0138823 A1).  Claims 7, 19 and 21 require connecting the handheld unit and the control unit by wireless means, or communications means for wireless connection.  
The teachings of Nieman and Lehman are outlined above, neither of which disclose wireless means.  Nieman’s device, when connected to a computer, is a wired connection (see page 589, right column, last paragraph).  
Gollar discloses connecting a breath detection apparatus with a computing device via a wireless receiver in electrical communication with the computing device (see page 6, claim 19).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Nieman so as to connect the breath sensing handheld unit to a control unit like the computing device by wireless means, as suggested by Gollar.  One having ordinary skill in the art would have been motivated to make such a modification to increase the portability of the handheld device and the ease of operation of the system.  
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,433,765 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instantly claimed genus, or they render obvious the handheld unit portion of the system.

s 7, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,433,765 B2, as applied to claims 1 and 12 above, and further in view of Gollar (US 2004/0138823 A1).  Claims 7, 19 and 21 require connecting the handheld unit and the control unit by wireless means, or communications means for wireless connection.  
The teachings of Nieman and Lehman are outlined above, neither of which disclose wireless means.  Nieman’s device, when connected to a computer, is a wired connection (see page 589, right column, last paragraph).  
Gollar discloses connecting a breath detection apparatus with a computing device via a wireless receiver in electrical communication with the computing device (see page 6, claim 19).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Nieman so as to connect the breath sensing handheld unit to a control unit like the computing device by wireless means, as suggested by Gollar.  One having ordinary skill in the art would have been motivated to make such a modification to increase the portability of the handheld device and the ease of operation of the system with a reasonable expectation of success.  

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STACY B CHEN/Primary Examiner, Art Unit 1648